J-S16011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :                IN THE SUPERIOR COURT OF
                                 :                     PENNSYLVANIA
                                 :
              v.                 :
                                 :
                                 :
    WILLIAM JOSEPH TURNER        :
                                 :
                   Appellant     :                No. 1255 MDA 2017
                                 :

                  Appeal from the PCRA Order July 10, 2017
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0002153-1980


BEFORE:      BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY BOWES, J.:                            FILED SEPTEMBER 19, 2018

        William Joseph Turner appeals from the July 10, 2017 order dismissing

his PCRA petition as untimely.           Counsel has filed a petition for leave to

withdraw as counsel and a “no merit/Turner[-]Finley brief.” Appellant filed

a pro se brief after receiving permission from this Court to file a response.1

We affirm and grant counsel’s petition to withdraw.

        Appellant was convicted of second-degree murder on March 31, 1981,

when a jury found that he killed his victim by a shotgun blast to the face and

neck.    He was sentenced to life imprisonment.           This Court affirmed the

judgment of sentence on February 4, 1984, and our Supreme Court denied
____________________________________________


1 Our per curiam order stated that, “Appellant shall be permitted to file a pro
se response to counsel’s Turner/Finley “letter brief” within 30 days of the
date that this order is filed. Appellant’s failure to file a response may be
considered as a waiver of his right to present issues outside of those raised in
counsel’s Turner/Finley “letter brief “ to this Court.” Order, 1/18/18, at 1.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S16011-18



allowance of appeal on May 2, 1984. Commonwealth v. Turner, 472 A.2d
252 (Pa.Super. 1984) (unpublished memorandum). Thus, his judgment of

sentence became final on July 31, 1984, ninety days after our Supreme Court

denied the petition, when he did not file a writ of certiorari to the United States

Supreme Court.      See 42 Pa.C.S. § 9545(b)(3) (providing “a judgment

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review[.]”).

U.S.Sup.C.R. 13 (providing a petition for writ of certiorari seeking review of a

state court judgment is timely when filed within ninety days after entry of the

order denying review).

      Thereafter, Appellant filed a PCRA petition on February 13, 1996, which

was denied.     On appeal, we vacated the order and remanded for the

appointment of counsel and an evidentiary hearing. Again, relief was denied,

this Court affirmed, and the Supreme Court denied allowance of appeal. On

June 5, 2000, Appellant filed a petition seeking habeas corpus relief, which

was treated as a PCRA, and dismissed.                We affirmed on appeal.

Commonwealth v. Turner, 782 A.2d 1060 (Pa.Super. 2001) (unpublished

memorandum).

      On March 22, 2012, Appellant filed a third PCRA petition, followed by

two addendums to the petition. After Rule 907 notice was given, Appellant

filed objections to the dismissal. On November 14, 2013, the petition was


                                       -2-
J-S16011-18


dismissed as untimely.     Appellant appealed, and this Court affirmed the

dismissal on February 1, 2016. Commonwealth v. Turner, 141 A.3d 582

(Pa.Super. 2016) (unpublished memorandum).

      The instant PCRA petition, his fourth, was filed on March 23, 2016.

Appellant’s sole claim is that counsel was ineffective in failing to inform him

of a plea offer that he would have accepted had he been told. He asserted

that the petition was timely filed as it fell within the exception for newly-

recognized constitutional rights held to be retroactive by either our High Court

or the U.S. Supreme Court. Counsel was appointed. In lieu of an amended

petition, counsel filed a motion to withdraw and a no-merit letter, and served

copies of same upon Appellant. The PCRA court did not rule on the motion.

Rather, by order dated July 10, 2017, the court denied the PCRA petition after

determining that it was facially untimely, no timeliness exception had been

proven, and the issues raised were previously litigated and frivolous.

      Counsel filed a notice of appeal on Appellant’s behalf and then moved

to withdraw. The court granted counsel’s withdrawal motion on August 14,

2017, and appointed current counsel, Attorney Matthew Kelly, to represent

Appellant on appeal. Attorney Kelly filed an application to withdraw with this

Court pursuant to Turner/Finley, and a no-merit brief. Appellant filed a pro

se brief in which he conceded that he was not entitled to relief on his plea-

related claim. Appellant’s pro se brief at 4. He argued instead that a sealed

civil case likely contained facts that would exonerate him of murder or at least


                                     -3-
J-S16011-18


reduce the severity of the offense of which he was convicted.         Id.   He

maintained that the interest of justice trumped the PCRA’s time constraints

and permitted the court to open the civil case in camera to access newly-

discovered exculpatory evidence. Id.

      Preliminarily, we must address whether PCRA counsel has met the

requirements of Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

Turner/Finley requires counsel to conduct an independent review of the

record before a PCRA court or appellate court can authorize an attorney’s

withdrawal. Counsel must then file a no-merit letter detailing the nature and

extent of his review and list each issue the petitioner wishes to have

examined, explaining why those issues are meritless.      Commonwealth v.

Freeland, 106 A.3d 768 (Pa.Super. 2014) (citations omitted). The no-merit

letter and application to withdraw must be served upon the client by counsel,

along with a statement that, if the court granted counsel’s withdrawal request,

the client may proceed pro se or with a privately retained attorney. Id. at

774. Only if the Court agrees with counsel that the petition lacks merit will

counsel be permitted to withdraw.

      We find that counsel has substantially complied with the procedural

requirements of Turner/Finley. Although he submitted a brief rather than a

letter, which is the procedure on direct appeal under Anders v. California,

386 U.S. 738 (1967), we find it acceptable as it is more arduous than Turner/


                                     -4-
J-S16011-18


Finley requires. See Commonwealth v. Fusselman, 866 A.2d 1109, 1111

n.3 (Pa.Super. 2004) (recognizing that direct appeal procedure imposes

stricter requirements than Turner/Finley). In the no-merit brief, counsel

identified the issue Appellant raised in the PCRA petition, explained why it was

meritless, and served the brief upon Appellant. Counsel also sent a letter to

Appellant informing him of his right to either obtain private counsel or proceed

pro se, and enclosed a copy of his withdrawal petition.       In that petition,

counsel represented that he had reviewed the record and concluded that the

appeal was wholly frivolous and that there were no meritorious issues.

      We now determine whether the appeal is indeed meritless. In reviewing

an order denying PCRA relief, we must determine whether the PCRA court’s

decision is supported by the record and free of legal error. Commonwealth

v. Wah, 42 A.3d 335 (Pa.Super. 2012). In doing so “[w]e review an order

dismissing a petition under the PCRA in the light most favorable to the

prevailing party at the PCRA level.”     Commonwealth v. Burkett, 5 A.3d
1260, 1267 (Pa.Super. 2010). Our review is limited to the findings of the

PCRA court and the evidence of record. Id.

      The PCRA court concluded that the petition was untimely and that none

of the exceptions to the time bar applied. In addition, the court noted that

the issues were previously litigated. The record supports the PCRA court’s

findings for the reasons that follow.




                                        -5-
J-S16011-18


      Generally, a petition for relief, including a second or subsequent petition,

must be filed within one year of the date the judgment is final, unless the

petitioner alleges and proves that one of the three exceptions to the time bar

applies. “A judgment of sentence becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.     42 Pa.C.S. § 9545(b)(3).”       Commonwealth v.

Hernandez, 79 A.3d 649, 650 (Pa.Super. 2013).                 The time bar is

jurisdictional, and the court may not ignore it in order to reach the merits of

the petition. Id.

      Herein, judgment of sentence became final on or about July 31, 1984,

ninety days after the Supreme Court of Pennsylvania denied allowance of

appeal on May 2, 1984. Thus, any petition, in order to be facially timely,

would have to be filed on or before July 31, 1985. The instant petition filed

on March 23, 2016, is thirty years too late. Thus, we have no jurisdiction to

entertain the petition unless Appellant has pled and proved one of the

exceptions to the time-bar set forth in § 9545.

      Appellant, in his pro se brief, characterizes his PCRA petition as seeking

relief based on trial counsel’s alleged ineffectiveness in failing to communicate

to him a favorable plea offer to third-degree murder.        He argues that the

petition is timely because it was filed within sixty days of the United States

Supreme Court’s decision in Montgomery v. Louisiana, 136 S. Ct. 718


                                      -6-
J-S16011-18


(2016), which held that the U.S. Supreme Court’s decision in Miller v.

Alabama, 567 U.S. 460 (2012), must be applied retroactively by the states.

He maintains that the rationale espoused in Montgomery effectively made

retroactive the Supreme Court’s earlier decision in Missouri v. Frye, 132
S. Ct. 1399 (2012), involving the right to be informed of a plea offer.

       Appellant’s attempt to bootstrap Frye onto Montgomery for purposes

of meeting the exception in § 9545(b)(1)(iii) for new constitutional rules

expressly made retroactive by either the U.S. or Pennsylvania Supreme

Courts, and to bring it within the required sixty-day window, is unavailing. In

Hernandez, supra at 650, the appellant argued that his PCRA petition

alleging counsel ineffectiveness in advising him regarding a plea was timely

due to the decisions of the United States Supreme Court in Lafler v. Cooper,

132 S. Ct. 1376 (2012), and Frye, supra, which he claimed set forth newly-

recognized constitutional rights as contemplated by section 9545(b)(1)(iii) of

the PCRA. This Court rejected that contention, finding that “neither Frye nor

Lafler created a new constitutional right.” Hernandez, supra at 650. We

held that the right to effective assistance of counsel during the plea bargaining

process had been recognized for decades.2 Thus, he has failed to plead and

____________________________________________


2  Even if Appellant could avoid the time bar, and we could reach the merits,
the record indicates that the issue has been previously litigated. Appellant
filed a PCRA petition on February 13, 1996, alleging that trial counsel failed to
communicate to him a plea offer made by the Commonwealth prior to trial.
PCRA relief was denied, and he appealed. This Court vacated the order and



                                           -7-
J-S16011-18


prove an exception to the time bar that would permit this Court to entertain

the merits of his claim.3

       The Petition of Matthew Kelly, Esquire, for Leave to Withdraw is granted.

Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/19/2018




____________________________________________


remanded for an evidentiary hearing, following which relief was again denied.
On appeal, we affirmed, and the Supreme Court denied allowance of appeal.
Commonwealth v. Turner, 737 A.2d 813, 823 (Pa.Super. 1999).

3  In his brief, Appellant fails to argue the only claim that he asserted in his
PCRA petition: that counsel was ineffective for failing to apprise him of a plea
offer. Instead, his brief is devoted to his assertion that there is a sealed civil
case that potentially contains evidence that would exonerate him of second-
degree murder. A claim not raised in a PCRA petition cannot be raised for the
first time on appeal. Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa.
2004). As previously noted, Appellant sought habeas corpus relief in 2000
based on the allegation that plea counsel was ineffective in failing to make
inquiries concerning the same civil litigation. The petition was treated as a
PCRA petition and relief was denied.          This Court affirmed on appeal.
Commonwealth v. Turner, 782 A.2d 1060 (Pa.Super. 2001).


                                           -8-